Title: To George Washington from Jonathan Trumbull, Sr., 27 November 1780
From: Trumbull, Jonathan, Sr.
To: Washington, George


                        
                            My Dear Sir,
                            Hartford 27th Novemr 1780
                        
                        I have to trouble your Excellency with a Request that this State may be, as early as possible, furnished with
                            Returns of all the Men from the State engaged to serve during the War, including every Corps, not only in the Line of the
                            Army but of every dependant Attatchment to the Army, the Artillery, the Cavalry, the Artificers, the Sappers &
                            Miners—or any other not within my present Recollection—ditinguishg the Places of Abode of each Individual—Upon the Plan
                            at present adopted in this State for reinstating their Quota of the Army this Return is necessary—and on this Ground your
                            Excellency will excuse this Trouble.
                        The Requisitions from Congress respecting the Army & its future Supplies, have been delayed to so
                            late a Period, that I very much fear a Possibllity at this Time to make a compliance equal to Expectation—especially in
                            the Article of Salted Provisions—the Time for makg this Provision being in a great Measure elapsed—I foresee a very great
                            Improbability that our Men for the New Establishment can be got on to your Army by the 1st of Jany—in Failure of this
                            Fulfilment; I beg to know from your Excellency what Substitute will probably be necessary—is it not possible &
                            probable to obtain two or three Thousand of the Fresh Troops to join you during the Interval of your havg a Small Army
                            & being again reinstated by the renewed Exertions of the States—an humiliating Idea this (I confess) for the Honor
                            of America—but better this Expedient, than suffer worse.
                        Our last Assembly, despairg almost of any Requisition from Congress on the Subject, had taken their own
                            Measures for recruitg the Army & makg their Supplies—inclosed you have Copies of their two Acts thereon—The
                            Assembly are now again called on this Communication from Congress. I am with much Respect & Esteem Your most
                            Obedient Servant
                        
                            Jonth; Trumbull
                        
                        
                            P.S. as soon as the new Arrangement of Officers takes Place I will be obliged by havg a List of their
                                Names & Ranks.
                        

                    